—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 11, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct. When claim*780ant began working as a part-time letter carrier, he was placed on 90 days’ probation with the condition that he maintain a valid driver’s license. Claimant was subsequently discharged when he was arrested for driving while intoxicated during the probationary period and his driver’s license was suspended, rendering him unable to fulfill his employment duties. Since claimant engaged in a voluntary act which violated a reasonable condition of his employment, we decline to disturb the Board’s decision that claimant’s behavior constituted disqualifying misconduct (see, Matter of Ladner [City of New York—Commissioner of Labor], 254 AD2d 563). We have reviewed claimant’s remaining contentions and find them to be lacking in merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.